 PARKVIEW NURSING CENTER II CORP.Parkview Nursing Center II Corp. and DistrictUnion 427, United Food and Commercial Work-ers International Union, AFL-CIO-CLC. Cases8-CA-137061and 8-CA-14069February 16, 1982DECISION AND ORDERBY MI:MBERS FANNING, JENKINS, ANDZIMM ERMNANOn July 21, 1981, Administrative Law JudgePhil W. Saunders issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusionsaof the Administrative Law Judgeand to adopt his recommended Order,4as modifiedherein. 5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Parkview Nursing Center II Corp., Warren, Ohio,its officers, agents, successors, and assigns, shall' This case .as incorrectly cited by the Administratise L aw Judge asCase 8 CA-130762 The Respondent has excepted to certain credibility findings made bythe Administrative L.aw Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bilitv unless the clear preponderance of all of the relevant esidence con-vinces us that the resolutions are incorrect Standard fDri Wa/l Produi't.Inc., 91 NLRB 544 (1950), enfd 188I F2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for re'serslng his findings' While the individual proposals made by the Respondent at the bar-gaining table do not bh themselves constitute per se violations of the Act.it was, as found by the Administrative Law Judge, the "totalit5'of Re-spondent's conduct both at and away from the bargaining table" whichclearly demonstrated the Respondents intent to frustrate any meaningfulbargaining with the Union and which constituted a xiolation Oir Sec8(a)(5) and (1) of the ActI In accordance with his partial dissent in Olvmpc Mhedical Corpoatrion.250 NLRB 146 (1980), Member Jenkins would award interest oin thebackpay due based lin the formula set forth thereint\We agree with the Administrative L aw Judge that the Respondentviolated Sec 8(a)(3) and (I) of the Act by refusing to reinstate certainunfair labor practice strikers upon their June 10. 1980. unconditional offerto return to work and that the Respondenl's backpay; obligationl began asof June 10, 1910. the date itlch ffetr was made e;uprt .'w .A',Shiphuild-ing & Drvdocl Companr. 236 NlRB 1637, It 538 (1978) See also DrugPackage Company. 228 Nl RB 108. 114 11(77)In his recommended Order. the Adrnilistrallv e Law Judge inadcertenl-ly failed to include a prosi,aon requiring the Respondent to retlllta tc theunfair labor practice strikers We shall moodify hi recotlmnmended Order toinclude such a proslsioln260 NLRB No. 37take the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(b):"(b) Offer those employees, who were denied re-instatement on June 4, 1980, because they partici-pated in an unfair labor practice strike, full and im-mediate reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed, and make them whole for any loss of earn-ings they may have suffered as a result of the Re-spondent's unlawful conduct, with interest, as out-lined in 'The Remedy' portion of this Decision."DECISIONSTATEMENT OF THE CASEPHIl W. SAUN)DERS, Administrative Law Judge: Basedon charges filed on April 3 and July 29, 1980, by DistrictUnion 427, United Food and Commercial Workers Inter-national Union, AFL-CIO-CLC, herein called theUnion or the Charging Party,' an amended consolidatedcomplaint was issued on September 26, 1980, againstParkview Nursing Center II Corp., herein called Re-spondent, Company, or Nursing Home, alleging viola-tions of Section 8(a)(1), (3), and (5) of the Act. All par-ties filed briefs in this matter.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. TIHF BUSINISS OF RESPONI)ENIRespondent is a corporation duly organized under andexisting by virture of the laws of the State of Ohio, withits facility and place of business located in Warren, Ohio,where it is engaged in the operation of a nursing home.Annually, Respondent derives gross revenues in excessof $100,000 from its business operations, and receivesproducts valued in excess of $50,000 directly from pointslocated outside the State of Ohio.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. TIl I ABOR OR(iANIZArTION INVOI VEDThe Charging Party and Local Union 200 are labororganizations within the meaning of Section 2(5) of theAct.I It is undisputed that District Union 42'; has acted as agent for l ocal21(1. United Food and Commercial Workers International !nion. AFICI() CI C, the certified hargaining representati'e herein, for the pur-poses of cillectixe bargaining with Respondent since in or about Mae1479 Further. since on or about the aboe date. attorney Gregory JMiller has acted as a negotiator for the Union in the collectile-hargaininingnegotiat nis insol ed herein, and Business Represenltatise Roi! Archerhas acted as lte U'niln's agent for purposes of collectice hargaining fr mMais 17'9 to the present243 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1it. THI AI. GEDt) UNFAIR l.ABOR PRACrTICESThe amended complaint alleges that, commencing onor about the dates set forth below, Respondent has re-fused to bargain collectively with Local 200 as the bar-gaining representative of the employees in the unit bythe following acts and conduct2--that on or about De-cember 10, 1979, at a motel in Canton, Ohio, Respond-ent's representative, Rayford Blankenship, told negotia-tors for the Union that Respondent's president, RobertLeatherman, had not made up his mind as to whether hewould sign a contract with the Union; that on or aboutDecember 15, 1979, Respondent unilaterally changed itssick pay policy; that in February 1980, Respondent re-duced its monetary proposal to the Union by offering topay minimum wage to all non-LPN employees, and $3.85per hour to all LPN employees and that this would haveresulted in a loss of wages to both categories of employ-ees considering the offer that Respondent had originallymade to the Union in September 1979; that in bargainingon or about February 6, 1980, Respondent proposed anagency-shop provision to the Union but that on or aboutFebruary 12, 1980, withdrew its agency-shop provisionand has thereafter proposed an open-shop provision innegotiations with the Union; and that in or about Febru-ary and March 1980, during negotiations, Respondent'snegotiators indicated to the Union a lack of authority tonegotiate for Respondent.It is further alleged that the strike, starting on April21, 1980,:t' was caused by Respondent's unfair labor prac-tices; that on June 4, 1980, by means of a letter signed bythe strikers, the Union notified Respondent of their un-conditional offer to return; and that on June 18, 1980,Respondent refused to reinstate the employee strikers.It appears that on or about February 12, 1976, the Re-gional Director for Region 8 certified Local 200 as theexclusive collective-bargaining representative of a unit ofRespondent's service, maintenance, and technical em-ployees, including licensed practical nurses. However,Respondent contested the Board's unit determination inan unfair labor practice proceeding and which was notresolved until the United States Court of Appeals for theSixth Circuit issued its decision in May 1979 (G.C. Exh.2), sustaining the Board. As a result of this litigation, thefirst bargaining sessions between the parties herein didnot take place until August 1979. There were approxi-mately 20 or so bargaining sessions between August 1979and April 17, 1980, when negotiations broke off.Respondent was represented at almost all of the nego-tiations by its chief negotiator, Rayford Blankenship,I Admittedly, the fiulloling employees of Respondenlt constitute a uniitappropriate for the purposes of collective bargaining within the rmeaninigof Sec. 9(b) of the ActAll service and maintletlance cnplphys,, technlical employees, ticlud-ing licensed practical nurise, [I l'Ns] emplosed at the Elmployer's a-cility located in Warren, ()hio, excluding all busiless office clericdlemployees, professilmial employees, guards and supervisors as definredin the Act: On April 2, 1980. the Union delivered a letter to Respondent il cnrm-pliance with Sec. (g) of the Act, ildicating it intended to strike on April14. 1980. On April i, attornc) Palecek for Resplondent, aind attorneyMiller for the Union, signed ali agreement indicating that the Union in-tended to initiate a woirk stoppage on Monday, April 21. 19I0, at 7 aimin the event the Unionri decided rIot to strike onl April 14while the Union was represented by attorney GregoryMiller and Business Representative Roy Archer. In theearly months of the negotiations, Respondent was alsorepresented by attorney Ted Chuparkoff, but on or aboutMarch 21, 1980, Chuparkoff was replaced as counsel forRespondent by attorney Thomas Palecek. In addition tothe above, Robert Leatherman, either principal or soleowner of Respondent, attended the first two sessions,and on a few other occasions was present in the motelwhere negotiations were being held and was also availa-ble by telephone. Further, the comptroller for Respond-ent was also at the motel where bargaining sessions wereheld on two occasions, and it appears that the Union wasaware that the comptroller was present for the purposesof providing financial information, but never requestedto talk to him. The present administrator for the NursingHome, Anthony Pucillo, was also present at each bar-gaining session but one.During the negotiation sessions between the parties,Respondent accepted several proposals made by theUnion and, conversely, the Union accepted a consider-able number of proposals made by Respondent. In fact,Respondent's attorney, Ted Chuparkoff, testified that bylate February 1980, he thought the parties had resolvedall of the noneconomic issues.Turning to the allegation that bad faith is indicated inthat on December 10, 1979, Respondent informed theUnion that President Robert Leatherman had not madeup his mind as to whether he would sign a contract.The General Counsel produced testimony throughGregory Miller, one of the negotiators for the Union, tothe effect that on or about December 10, 1979, he methis fellow negotiator, Roy Archer, at the Holiday Inn,Belden Village, Canton, Ohio, and they were then joinedat the motel dining room, around 10 p.m., by Respond-ent's chief negotiator, Ray Blankenship, for the purposeof meeting informally in order to expedite negotiationsscheduled for the following day in Akron, and testifiedthat on this occasion Blankenship stated that Leathermanhad not made up his mind yet whether he would evensign a contract with the Union. Miller was corroboratedin this respect by Roy Archer who also stated that themeeting was held at the Holiday Inn, Belden Village,Canton, Ohio, and was certain of this because Millerstayed at his home in the North Canton area that eve-ning rather than renting a hotel room or returning toCleveland. Archer stated that the meeting in questionwas held in the restaurant and Blankenship did not arriveuntil around 10 p.m. due to transportation problems fromthe airport, and then told them that he did not know ifLeatherman had made up his mind whether to enter intoa contract with the Union.Blankenship denied that he had ever made such aremark: denied that he ever met privately with Archeror Miller prior to December 11; and denied meeting withArcher and Miller in Canton or North Canton, Ohio, atthe Holiday Inn. Moreover, evidence was presented thatBlankenship had flown by Allegheny Airlines from In-dianapolis to Cleveland, and from there a limousine serv-ice had taken him to the Exchange Street Holiday Inn in244 I'ARKVIEW NURSING CENTER 11 CORP.Akron, Ohio, where he was staying.4and where the bar-gaining session would be held the next morning.Counsel for Respondent argues that Blankenship didnot make the statements attributed to him by Miller andArcher on the basis that this remark is alleged to havebeen made away from the bargaining table at a privatemeeting between the negotiators. and the remark was al-legedly made at a motel at which a bargaining sessionhad never occurred and where Blankenship had neverbeen back to after October 1979.Counsel for Respondent further argues as follows:Consider, then, whether it is the least bit feasible,that an employer had not made up his mind to signa contract, when he had hired a chief negotiatorfrom Indiana to handle his bargaining sessions andwas paying him for his time and his travel to andfrom these negotiating sessions; that he had author-ized proposals to be presented to the Union; that hehad actually attended sessions with the Union. thathe had actually spent 2 days sitting in the HolidayInn awaiting a call from the Union to discuss cer-tain financial matters, that he had brought his comp-troller with him on two other occasions, for pur-poses of discussing financial matters with the Union;that he had offered to let the Union see his books,that he authorized a monetary proposal, specificallyin February of 1980; that he met with his chief ne-gotiator and administrator prior to all bargainingsessions. The foregoing are not the acts of someonewho is in the process of refusing to bargain with theUnion. The fact that the Union negotiators are at-tempting to disparage the owner of a nursing homewith unsupported allegations allegedly made awayfrom the bargaining table, casts a great cloud uponthis allegation as well as others in this unfair laborpractice charge.After my consideration of all the testimony in respectto this allegation and arguments in relation thereto, Ihave credited the testimony of Miller and Archer.) Aspointed out, first of all it is entirely logical that Millershould spend the night at Archer's residence after meet-ing with Blankenship at the nearby motel in NorthCanton, Ohio. Both Archer and Miller clearly recall4 See Resp Exh 6t It should be noted and pointed out that the credited testimony andfacts found in this Decision are based on the record as a swhole upon myobservation of the witnesses. Ihe credibility resolutions herein hase beenderived from a review of the entire testimonial records and exhibits wilhdue regard for the logic of probability, the demeanor of the witnesses.and the teaching of A.L.R.R. v talton .Manufacturing Company & Lo-ganville Pants Co.. 369 U S 404 (1962) As to those witnesses testifying incontradiction to the finding herein, their teslimony has been discredited.either as having been in conflict w ith the testimony of credible witnessesor because it was in and of itself incredible and unworthy of belief Ashas been frequently indicated in these types of cases ultimate choice be-tween conflicting testimony rests on the demeanor of the switnesses. theweight of the evidence, the established or admitted facts, the inhereniprobabilities., the reasonable inferenlces drawn fronm the record and events.and, in sum, all of the other s'ariant factors which a trier of fact mustconsider in resolvsing credibility For the most part, I have fiound the it-nesses for the Union in this case to he open. straightforward. spionanc-ous, and convincing witnesses with more. precise memory and recollec-tion of the events and details involved. as will be set forth and discusscdhereinBlankenship telling them that Leatherman had not madeup his mind whether he would sign a contract with theUnion. On the other hand, Blankenship maintains that hedid not make the statements here in question, and alsomaintains that he was not at the Belden Village motel onthe evenling of December 10. and in support of this asser-tion he provided a receipt for a hotel room at a hotel inAkron. Ohio. However, it is noted that the Holiday Innin Beldetn Village in Canton and the Holiday Inn on EastFxchange Street in Akron are only a short distance apartand, of course, the fact that Blankenship had a room re-ceipt for the evening of December 10 for a motel ap-proximately 15 miles or so from the North Canton Holi-day Inn does not preclude a conclusion that Blankenshipmet and spoke to the union negotiators at the NorthCanton motel on the same evening, as he could haveeasily traversed the relatively short distance between theAkron motel and the Canton motel. I have concludedthat during the evening in question Blankenship did, infact, inform Miller and Archer that his client had notmade up his mind whether or not he would sign a con-tract with the Union." As indicated, it is also significantthat Blankenship testified that he "normally" met withChuparkoff, Pucillo, and Leatherman on the nightsbefore a negotiation session as a "standard practice," yetChuparkoff, Leatherman, and Pucillo were called as wit-nesses by Respondent, and none of them testified as tomeeting with Blankenship on December 10 at the Akronmotel. Moreover, additional events, which will be fur-ther detailed later herein, also reveal considerable sub-stantiations for my conclusion here.Turning to the allegation that Respondent failed tobargain in good faith in that on or about December 15,1979. Respondent unilaterally changed its sick paypolicy.The General Counsel produced testimony through em-ployee Diane Smolinsky to the effect that she worked atRespondent's Warren nursing home from August 1974 toOctober 1978, and then returned there in February 1979,and continued to work at this facility until she went outon strike in April 1980. She testified that in February1979. William Hoffman, the administrator of the Home atthat time, told her of Respondent's sick pay policywherein employees were entitled to 6 days per year. Ac-cording to Smolinsky, this policy was instituted in Janu-ary 1979, and, if an employee did not use the 6 sick daysduring 1979, the employee would receive monetary com-pensation for all unused sick days at the end of the year.Smolinskv testified that she took none of her 6 sick daysin 1979, and that, in Janaury 1980, she complained to aman by the name of Masinko, who was an official of theI hase reached the abhose conclusion solels on the hasis of the eXldence and events in this record, and s ithout any reference or reliance oitan) prior labor asre in swhich Ray Blankenship man have been a wilnessCounlsel for Respondent also objects in his molion to dismiss or sirike toia cerliai map sWhich the General Counsel attached to his brief btt re-gardless of whether Respondent had prior knowledge thiat such mapwould be altached--lI have ot in anll ,as relied on such a;lachmentltitow4cer. the distance betsweeil the two mlttel is it pertinent mailer aindcertainly at iarguable issue of fact properly beftore me since bolth Itcatllonl'scre spec ificalls mentioned hb Ihe sh itnte'ssc inosl,,led il aforestatcd (iithe basis of the abosve. Respondent', miotioni t l strike, to dismiss. or fo arner hearing, Is hereby denied245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNursing Home, and he attempted to rectify the matter bycontacting Respondent's home office, but was never ableto obtain compensation for her in accordance with theinformation she had previously received from the formeradministrator, Hoffman. Smolinsky stated that she alsoattempted to obtain her sick day payment from AnthonyPucillo, but received no satisfaction. Smolinsky testifiedthat she had worked full time for the Nursing Homesince she reentered its employ in February 1979-ascheduled 37-1/2 day week.Ersie Stubbs began working for the Nursing Home onor about June 30, 1978, and testified that during thewinter of 1978-79, she attended a meeting of employeesat which former Administrator William Hoffman advisedemployees that Respondent's president, Leatherman, haddecided to give employees 6 paid sick days, and indicat-ed it would be like getting an extra week's pay forChristmas since the employees would receive pay forunused sick days on or about December 10, 1979. How-ever, when Stubbs received her paycheck on or aboutDecember 10, 1979, she only received payment for 2-1/2unused sick days. She testified she could not understandthe low amount since she had not used any of her 6 sickdays and was entitled to 6 paid sick days. She com-plained to Masinko but was then advised that, since the"policy book" did not go into effect until July 1979, shewas only awarded pay for 2-1/2 unused sick days.The General Counsel is taking the position that Re-spondent instituted a sick pay policy in early 1979through Administrator Hoffman and then unilaterallychanged it on December 15, 1979. However, Respondentmaintains that its sick-day benefits were based on provi-sions outlined in a policy book effective July 1, 1979.The General Counsel points out that the testimony ofemployees Stubbs and Smolinsky reveals that they werenotified during the winter of 1978-79 by William Hoff-man, then administrator of the Nursing Home, thatduring the following year they would receive 6 paid sickdays and would be paid in December 1979 for all sickdays that they had not used. Moreover, argues the Gen-eral Counsel, Respondent never called Hoffman duringthe hearing to deny the statements, and, consequently, aninference is warranted that, if Hoffman had been calledby Respondent, he would have testified unfavorably toRespondent's case and would have indicated that he didmake the announcement as to the 6 paid sick days as tes-tified to by Stubbs and Smolinsky, and, in light of allsuch testimony, Respondent's defense that the sick payplan was not announced until the summer of 1979 whenemployees received copies of the plan in an employeepolicy book is without merit-accordingly, it is the posi-tion of the General Counsel that Respondent unilaterallychanged its sick pay policy by paying its employees lessthan the amount called for as a result of Hoffman's an-nouncement.As pointed out, General Counsel's Exhibit 3 is thepolicy book instituted by Respondent and which has aneffective day, July 1, 1979. This policy book sets forththat an employee will be paid for unused sick pay at therate of one-half day per month or 6 days per year andthat the unused sick-pay days will be paid on the Decem-ber 15 pay period. Diane Smolinsky, a witness on behalfof the Union, testified on cross-examination that she re-ceived her policy book in June 1979, that it was to beeffective July 1, 1979, and this was the first policy bookshe had received. Ersie Stubbs, another witness for theGeneral Counsel, as aforestated, indicated that shelearned during negotiations that the sick pay was to bepaid on the basis of half a day per month, and she alsoindicated that the parties had gone through the policyhook at the negotiation sessions. She then admitted thatwhen the initial announcements concerning sick dayswere made earlier in 1979, Administrator Hoffman didnot say when the sick days would become effective, andfurther stated that, in negotiating sessions during August,September, October, and November 1979, there werediscussions concerning the policy book, and this is whenshe found out that the policy book was effective July 1.I am in agreement with counsel for Respondent thatsimply on the testimony of the General Counsel's ownwitnesses there can be no basis for this allegation of aunilateral change in sick pay policy. Roy Archer, thechief negotiator, admitted in his own testimony that thepolicy book was discussed in September, October, andNovember 1979. Ersie Stubbs and Diane Smolinsky evensupport Respondent's position that a half day per monthwas to be paid, and the date of the policy book was ef-fective July 1, 1979, and to be paid in December 1979.While Smolinsky and Stubbs had some impressions orbelieved that sick leave would be paid starting in early1979 due to statements by Hoffman, neither one couldtestify as to his definite pronouncement as to when suchbenefits would actually start. Moreover, at no time hasthe Union ever argued that Respondent did not pay em-ployees what they were to receive, but rather that thepolicy was changed with regard to the effective date ofthe sick pay provisions. The General Counsel has notsustained the burden of proof in this instance, and, ac-cordingly, this allegation is hereby dismissed.Another allegation of bad-faith bargaining is that inFebruary 1980 Respondent reduced its monetary propos-als.Union negotiator Gregory Miller testified as to Re-spondent's position in respect to wages and fringe bene-fits. Initially, in September 1979, or thereabouts, Re-spondent, through its chief negotiator, Blankenship, indi-cated that the position of the Company was to maintainthe status quo regarding wages and fringe benefits. How-ever, on or about February 5, 1980, the union presentedits second economic proposal package, and, on the nextday, according to Miller and Archer, Blankenship re-sponded by stating that non-LPN employees would re-ceive the minimum wage, and then offered LPNs $3.85per hour. According to Miller, Blankenship proposed nofringe benefits for part-time employees specifically refer-ring to vacation pay, holiday pay, and funeral leave.Miller testified that at this time part-time employees wereenjoying most of the fringe benefits enjoyed by full-timeemployees. Miller stated that he responded to this wageproposal by asking Blankenship whether he was awarethat certain non-LPNs were making more than $3.85 per246 PARKVIEW NURSING CENTER 11 CORP2hour. Blankenship's response was brief and to the point"Well-that is our proposal."-Blankenship testified that at the negotiating session onFebruary 6, 1980, he presented some economic proposalsrelating to full-time and part-time employees-that allemployees had just received it, and they would bring theLPNs to $3.85 per hour-those not already at this rate.HHe also stated that on this occasion there were discus-sions on vacation eligibility, backdating seniority, sickdays, and additional days off. Blankenship admitted thatthe Union then asked if these proposals did not representa reduction of wages and benefits to employees, and tes-tified that in reply he stated that Respondent did not andwould not take anything away from any of the employ-ees that they currently had.9In essence, the General Counsel is maintaining that byreducing its monetary proposal in February 1980, Re-spondent presented another incident considered indicia ofa course constituting bad-faith bargaining.'0Counsel for Respondent points to the testimony ofBlankenship wherein he stated that Respondent wouldnot take anything away from any of the employees thatthey currently had, and that this was in a direct responseto a question of Greg Miller as to whether or not Re-spondent was in fact taking away certain money fromsome of the employees. Ted Chuparkoffs testimony wasin corroboration of Blankenship, and who also stated thatthis was the last time any question was ever raised con-cerning the reduction of wages of any of the employees.Counsel for the Company argues that, if, in fact, theUnion had sincerely believed that management was pro-posing to reduce wages for employees who were earningmore than what the monetary proposal was, then therewould have been extensive discussions concerning whyRespondent was presenting such a proposal, but, to thecontrary, there were no lengthy discussions concerningthat proposal because the Union knew that Respondentwas not going to reduce any wages for an employee whowas earning more than the minimum wage or more than$3.85 per hour.' Anthony Pucillo, Respondent's administrator, admitted on cross-ex-amination that four LPNs (Reed, Rocco, Youngman, and Stash) em-ployed by Respondent prior to the negotiating sessions in February 198().were making in excess of 53.85 per hour. Moreover, a non-LPN employ-ee, Walter Miller, a part-time maintenance man who was in the bargain-ing unit, received in excess of $2.90 per hour as of August i, 1979, andhad already received a raise to $3 41 per hour by July 15, 1978. In addi-tion, Annie Staggers and Gerry Williams, whom the parties also agreedto include in the unit, received in excess of the $2.90 per hour minimumwage prior to January 15, 1980, and in excess of $3.10 per hour minimumwage after January 15, 1980.s Leatherman testified that he authorized this monetary proposal andthat $3.85 per hour proposal for LPNs would not affect those employeesearning more than this amount9 While not directly in issue in this case, there was, nevertheless, sometestimony relative to fringe benefits, and it was Blankenship's understand-ing that anyone who worked less than 20 hours did not get certain fringebenefits. He also stated that Respondent had four classifications-regularfull-time, regular part-time, and casuals-but under his proposal employ-ees who worked on a regular part-time basis, even if for only 8 hours.would be entitled to fringe benefitslO The nature of this allegation is specifically in relation to a monetaryproposal Respondent was offering to reduce wages to employees whowere already earning more than the amounts proposed and does notrelate to fringe benefits.At the start of the negotiations, Respondent's wageoffer to the Union was merely a continuation of thestatus quo. There is also testimony by Attorney Chupar-koff to the effect that, on several occasions during thenegotiations, he stated that the financial condition of Re-spondent was such that management could not increaseoperational costs, and, therefore, Respondent's negotia-tors took the viewpoint that they were not in a positionto give any wage increases.In the final analysis, this record shows that in Febru-ary 1980, after numerous bargaining sessions, Respond-ent's chief negotiator, Rayford Blankenship, made alesser and regressive offer of minimum wage to all non-LPNs, and $3.85 per hour to LPNs, and evidence in thisrecord indicates that at least two or three non-LPNswere making in excess of the minimum wage in February1980, and four LPNs were making in excess of $3.85 perhour at that time. Consequently, after several months ofnegotiation, Blankenship was making a reduction in cer-tain instances in Respondent's wage offer and to the det-riment of several employees in the bargaining unit. Ihave rejected Respondent's testimony to the effect thatBlankenship gave assurances that no employee would re-ceive less than that being currently paid. The creditedevidence shows that when Miller specifically asked thisquestion, Blankenship merely replied, "Well, that is ourproposal."Here, imposing its own procedural straitjacket on thenegotiations, Respondent first sought the Union's agree-ment to tentatively resolve all noneconomic issues priorto meaningful discussion of economics, and then-whenRespondent did offer its economic proposal-it presentedan unacceptable position on wages for the reasons here-tofore given. In this respect, Respondent's purpose andconduct in the instant case is not too far different fromthat found violative of Section 8(a)(1) and (5) in YamaWoodcraft, Inc. d/b/a Cal-Pacific Furniture Mfg. Co., 228NLRB 1337, 1342 (1977).To show later wage proposals, and in so doing reveal-ing the full totality and sequence of events in this record,it should also be noted that as the negotiations began toreach a crucial stage on or about April 9, 1980, Blanken-ship indicated that he had a proposal that would satisfythe Union, and which would permit the Union to extendits original strike deadline, and, accordingly, on April 12,1980, he sent a telegram addressed to Miller and Archer,and then called Miller at his residence on Saturday,April 12, 1980, to orally relay the contents of the tele-gram to him. In essence, Respondent's telegram acceptedseveral proposals by the Union (jury duty, medicalexams, unused sick days, a paid break period, call-in pay,overtime for holiday work, and severance pay). More-over, Respondent agreed to grant a 6-percent increase inwages during the first year of the contract on a meritbasis, 8 percent on the second year on a merit basis, and6 percent for the third year on a merit basis. l 'The next bargaining session was held on April 14,1980, and the Union made its economic counteroffer.Miller testified that the Union's counteroffer was close toI See G C Exh 10247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlankenship's offer set forth in General Counsel's Exhibit10, but the Union eliminated "merit" as being the solecriterion for wage increases for the employees, and setforth its economic package in dollar amounts. At thetime, Blankenship indicated he would recommend theUnion's proposal to Respondent's president, RobertLeatherman. All of the parties then adjourned to a res-taurant to celebrate the satisfactory conclusion of con-tract negotiations.The next and last bargaining session was held on April17, 1980, and at this meeting Blankenship indicated thatRespondent was not changing any of its proposals fromthe telegram sent to the union negotiators (G.C. Exh. 10)with but two exceptions-a lead person rate would callfor a 15-percent increase, but only on the basis of merit,and Blankenship stated that the Union would have noinput concerning who would receive merit increases.Management would inform the Union who receivedmerit increases and how much they would receive. Re-spondent further indicated that it would maintain ceilingson merit increases. Miller asked Blankenship why shouldthere be ceilings on merit increases. Blankenship indicat-ed that Respondent would abide by the ceilings but itwould agree to move the ceiling for merit increases upto 15 percent for a lead person. The discussion deterio-rated at this juncture and no further meetings in respectto collective bargaining ever occurred between the par-ties.It is further alleged that Respondent failed to bargainin good faith in that on or about February 6, 1980, itproposed an agency-shop provision, but on or about Feb-ruary 12, 1980, withdrew its agency-shop provision andhas proposed an open shop.Union negotiator Miller testified that the bargainingsession on February 5, 1980, began with Blankenshipholding a packet of papers in his hand which he indicat-ed was Respondent's latest proposal, and stating that theproposal would "wrap everything up," but he could notpresent it until he reviewed it with Chuparkoff andLeatherman, and then apologized to the union negotia-tors for not mailing the proposal earlier.Miller testified that on the following day at the Febru-ary 6 session, Blankenship appeared with the samepacket of papers he had with him the day before, but thepapers were now covered with red marks, and Blanken-ship stated, "Gentlemen, last night I got me an ass-chew-ing ...Mr. Leatherman and I went over this entire pro-posal and it is just not acceptable where he is concernedso he told me what to present to you." Then, accordingto Miller, Blankenship presented his counterproposal bygoing down the list in a "curt fashion." Miller stated thatat this time there were approximately 30-40 issues on thetable, and that the Union's position prior to this meetingwas that the union-security provision in the contractshould be a union-shop clause, but that Blankenship'sbrief response to the Union's proposal of union shop wasan agency shop.Less than a week later, on February 12, Blankenshipgave a new response to the union-security issue. Duringnegotiations that day a conversation had occurred be-tween Respondent's attorney, Chuparkoff, and theUnion's attorney, Miller, concerning agency shop versusunion shop. Chuparkoff maintained that an employeeshould be given the right to choose whether or not tojoin the Union and whether to pay dues. Miller then re-plied that an agency-shop provision meant that all em-ployees had to pay dues and were merely given thechoice as to whether or not they wished to join theUnion. Miller testified that at this time they wished tojoin the Union. Miller testified that at this time Chupar-koff turned to Blankenship and asked him if this was cor-rect, and Blankenship replied, "Well, an agency shopprovision is really something like a modified open shop,"and then Blankenship continued with more discussionbut basically taking the position that an agency shop andan open shop were pretty much the same thing. Millerstated that he took issue with Chuparkoff and Blanken-ship on this interpretation. According to Miller, attorneyChuparkoff was not an experienced negotiator, but Blan-kenship had a history of participating in bargaining nego-tiations for a number of years, and Miller then specifical-ly recalled that Blankenship took the position at thismeeting that agency shop and open shop were prettymuch the same thing, and that at that juncture Respond-ent's position was for an open shop-changing from anagency shop-and that Respondent maintained this posi-tion until negotiations ended.Attorney Chuparkoff testified that the Union nevermodified its position and proposal as to a union shop, butthat Blankenship "kept on saying 'agency shop"' and Re-spondent's negotiators "never changed," but the Uniondisagreed by definition of what it meant. Blankenship tes-tified that throughout the negotiations Respondent main-tained that the employees should have the right ofchoice to be in the Union or not to be in the Union, andthat the proposal he made at the meeting on February 6was for a "modified agency clause," but that he entitledit an "agency shop" to make it "more palatable" to theUnion. Blankenship then went on to testify as follows:But, essentially, it provided that the employees whowanted to be members could and would made a de-cision. The ones who currently worked for theCompany within 30 days, they would withdrawfrom the Union. Anyone who would not, theywould have 30 days from the date of their employ-ment to make up their minds as to if they wanted tojoin the Union. So to speak, an escape clause is ac-tually what it was termed. They had a right to joinor not to join. It was up to them.Blankenship stated that he did not modify this proposalat any later time, but testified that this issue caused abreakdown in the negotiations.Counsel for Respondent points out that, when theUnion made its first initial proposals in August 1979, ithanded Respondent a packet of proposals that containedlanguage which provided that the Union reserved theright to add or to delete from those proposals, and sincethe Union acknowledged that Respondent had also aright to withdraw or delete its proposals-then it wouldseem logical that the Union waived any claim that itmight have had for Respondent withdrawing their pro-posal. Moreover, argues Respondent, a closer look at the248 PARKVIEW NURSING CENTER II CORP.actual facts surrounding the agency/union-shop matterwill show that management withdrew its proposal of a"strict agency type" clause-pointing out that Ted Chu-parkoff did not have a background in labor relations andthat Blankenship was the labor negotiator and thespokesman for Respondent, and had indicated that, if theemployees wanted to join a union, or if they did notwant to join a union, Respondent was not going to makethem-and that the question then amounted to what wasthe definition of an agency shop, a modified agencyshop, and a union shop-that there was much confusionin respect thereto and there were many negotiating state-ments made back and forth between the parties. Further-more, maintains Respondent, the Union at no time everaccepted an agency-shop provision, or a modifiedagency-shop provision, but admittedly there was confu-sion on the part of Ted Chuparkoff as to what was anagency shop and what was a modified agency shop, andthere was also confusion between Miller and Ray Blan-kenship as to what the definition of an agency shopwas-therefore, it would seem ludicrous that when therewas so much confusion as to the definition of a particularterm, that management could be held to have committedan unfair labor practice on the basis of agreeing to onetype of shop and then withdrawing same, when the testi-mony is resplendent within the fact that the parties werenot sure as to what they were agreeing to anyway, andthat no agreement had actually been reached, nor wouldthe Union agree to a less-than-union-shop provision. andthat this cannot form the basis for an unfair labor prac-tice allegation.Respondent's chief negotiator. Blankenship, agreed, inaccordance with the credible testimony of both Archerand Miller, that Respondent's position as to the Union'sproposed union shop was a flat rejection, and that Re-spondent's proposal was entitled an "agency shop," asaforestated. The record shows that this proposal wasmade on February 6, 1980, but less than a week later, onor about February 12, 1980, Blankenship insisted thatwhen he proposed an agency shop on February 6, hereally meant an open shop, and up to the last negotia-tions in April 1980, Respondent continued to insist uponan open shop. I am in agreement with the General Coun-sel that it strains credulity that Blankenship, a representa-tive with many years of negotiating experience, wouldnot know the difference between an agency shop and anopen shop, and Blankenship's testimony that when heproposed an agency shop on February 6 he really meantan open shop on February 6, he would have stated thatmanagement meant an open shop.An agency shop is, of course, a far different type ofunion-security provision, and its operational aspects donot equate to those of an open shop. In essence, Blanken-ship admits that on February 6, whether to make it more"palatable" or not, he did propose an agency shop, butthen his subequent testimony shows, as detailed earlierherein, that he ended up proposing an open shop.It is also alleged that Respondent failed to bargain ingood faith in that, during February and March 1980,. Re-spondent's negotiators indicated to the Union a lack ofauthority to negotiate.Miller stated that at the opening of negotiations inAugust 1979, Blankenship had indicated that he was thechief negotiator for Respondent and had authority tobind Respondent-this was in response to Business Rep-resentative Archer's question as to who had authority tobind Respondent, but, at a later date, according toMiller, Blankenship indicated that he no longer had theauthority to bind Respondent.This record shows that a bargaining session was heldin Akron on February 26, 1980, where Respondent wasrepresented by Attorney Chuparkoff and AdministratorPucillo. When Miller noticed that Blankenship was notpresent at this session, he then inquired as to his where-abouts, and Chuparkoff responded by saying that Blan-kenship would no longer represent Respondent in negoti-ations, and that the Company would either be represent-ed by himself or Pucillo. After this meeting, however,Attorney Chuparkoff never attended any further negotia-tions sessions, and Blankenship then reappeared.Miller testified that at the negotiating session onMarch 5, 1980, Blankenship requested that he andArcher meet with him privately away from the negotiat-ing room, and they agreed to do so. According to Miller,Blankenship then stated that he had received a communi-cation from Respondent in which President RobertLeatherman had fired him, but that on the following dayhe had received communications from Respondent rehir-ing him specifically for the one session on March 5.Blankenship also told Miller and Archer that this latestcommunication said nothing about representing Respond-ent after March 5, and then explained to Miller andArcher that he had responded to the above telegram bysending a communication to Respondent advising that hewould not accept responsibility for any of the negotia-tions after February 6. Miller also testified that on thisoccasion Blankenship further told him that he had no au-thority to bind the Company and he did not know whyhe was at the negotiating session, and that no one at thebargaining table had any authority. In response to Mill-er's question as to which of Respondent's representativeshad the authority since Blankenship did not, Blankenshipreplied no one else at the table had authority-onlyLeatherman had authority, and that Tony Pucillo had noauthority' to bind the Company-that Pucillo ,was onlypresent to indicate the impact of the Union's proposal onthe operations of Respondent.Miller referred to the arrival at negotiations of Attor-ney Thomas I'alecek for the first time on or about March21, 1980, by indicating that Palecek arrived a few hourslate, and that he remembered the incident because Attor-ney Palecek offered his apologies by explaining that hewas in his office that morning in "dungarees and a sweat-shirt not anticipating having to leave the office," whenhe received a call from Leatherman asking him for thefirst time to represent Respondent. Miller believed that atthis meeting Leatherman and his accountant were alsopresent at the request of the Union, but they did notappear in the negotiating session and stayed in anotherroom. It is not clear whether Blankenship was at thismeeting on March 21, but Archer testified that about 90percent of the time in this session was spent reviewing249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand bringing Attorney Palecek up to date as to wherethey stood in the negotiations.Leatherman testified that he hired Chuparkoff andBlankenship as his negotiators, and he instructed them tonegotiate the best contract they could within the guide-lines of the Company, and that he would meet with hisnegotiators before each negotiating session.Blankenship testified that at the outset of the negotia-tions his role was that of chief spokesman for Respond-ent, and that at the first meeting he made it clear to theUnion that he did not have the power and authority tobind Leatherman to an agreement, but that he could ef-fectively recommend such. Blankenship stated that hecontinued in this capacity until an impasse was reachedin April or May 1980. He also testified that, prior togoing into meetings, he would sit down and go overstrategy with Leatherman and get recommendationsfrom him, and also to bring him up to date on the prog-ress of the negotiations.Counsel for Respondent argues that the nature of thisparticular allegation in the complaint seems to be thatthe negotiators for Respondent had authority to negoti-ate in August, September, October, November, Decem-ber, and January, and did not have authority to negotiatein February and March, but then had authority to nego-tiate in April 1980. It is pointed out that from August1979 through January 1980, Ray Blankenship, Ted Chu-parkoff, and Anthony Pucillo were all present at the bar-gaining table throughout this period and that evenLeatherman was present at the first meeting, and that hewas also available by telephone; that the Union had notraised the question that these same people did not haveauthority to negotiate from August through January and,in fact, proposals were made to the Union during thisperiod of time. Moreover, these same negotiators werepresent at all of the February meetings and, in fact, apackage offer was made to the Union in February con-taining an economic proposal on wages, and which hadbeen authorized by Leatherman. In addition, maintainsRespondent, other proposals were made in March 1980,particularly with regard to jury duty and fringe benefits,and, if these proposals were accepted by the Union, howcan the Union now say there was no authority to negoti-ate during this period of time.Miller testified and admitted that, in August, Septem-ber, October, and November 1979, he believed that Blan-kenship had the authority to negotiate for Respondent,but stated that, after the December 10, 1979, meeting(wherein Blankenship had indicated to Miller and Archerthat Leatherman had not made up his mind whether hewould sign a contract), his belief concerning the authori-ty of Blankenship and Chuparkoff was considerablyshaken.I find that the fourth indicia of bad-faith bargaining isin the area of lack of authority to either negotiate forRespondent or bind Respondent. As pointed out, there isa considerable amount of evidence in this record reveal-ing that both Chuparkoff and Blankenship indicated fromtime to time that they did not have sufficient authority inthese areas. Credited testimony indicates that in laterFebruary 1980 Chuparkoff told union negotiators thatBlankenship no longer had authority to bind Respondent.Then, in early March, Blankenship reappeared and toldMiller and Archer that Respondent had discharged himand had only rehired him for the one meeting, and thenfurther stated that he would not accept responsibility fornegotiations after February 6, that he did not have au-thority to bind Respondent and neither did anyone else,and did not know why he was present at the negotiationson this particular occasion.It should be noted that the statements attributed to Re-spondent's negotiators Chuparkoff and Blankenship inthese respects are not specifically denied. Blankenshipmerely suggested that he was the chief spokesman untilan impasse was reached in April or May 1980.Respondent's attorney, Thomas Palecek, entered thenegotiations on March 21, 1980, as aforestated, and in-formed the Union that he was not going to override anyof the agreements already made, but would "make sure"that management knew what they had agreed to. He alsoinformed Miller and Archer that Blankenship "wouldremain exactly as he had been at the beginning of the ne-gotiations."Although an employer is not required to be represent-ed by an individual possessing final authority to enterinto agreement, this is subject to a limitation that it doesact to inhibit the progress of the negotiations. UnitedBrotherhood of Carpenters and Joiners of America. AFL-CIO. Local Union No. 1780, 244 NLRB 277 (1979). Thedegree of authority possessed by the negotiator is afactor which may be considered in determining good-faith bargaining. Lloyd A. Fry Roofing Company v.N.L.R.B., 216 F.2d 273, 275 (9th Cir. 1954).In the instant case Respondent allowed its chief nego-tiator to agree to numerous contract proposals over arather prolonged period of time, and then later apparent-ly fired and rehired him, but with open admissions to theUnion by Blankenship, wherein he, himself, seriouslyquestioned his own authority, and such changing andconfusing circumstances could only serve to disrupt andimpede the bargaining process. Therefore, I have foundthat Respondent's failure to vest its chief negotiator withsufficient authority to conduct negotiations and by re-scinding his authority in February and March 1980, alsoconstitutes evidence of bad-faith bargaining by Respond-ent.Turning now to the sequence of events following thelast negotiating session. This record shows that on June4, 1980, Union Representative Archer requested rein-statement for all 20 strikers listed on General CounselExhibit 6 by advising Administrator Pucillo, in person,that "these people are ready. willing and able to comeback to work. When are you going to put them back?"Pucillo then informed Archer that he had replaced all ofthem.i" However, on June 18, 1980, at a hearing beforethe Ohio Bureau of Unemployment Compensation con-cerning whether the strikers would receive unemploy-'l h.he documnllt handed tl i'ucillo on the date here in queslion-(i C[ xh 6 stated, Inter alia. Ihatl or Julne 4. 19H0, the strike and picketinghwould stop. arid that "the unldersigined employces herehN request rein-staterienl ad r are immediately available and willing to return to theirformer emplo)ymeint" Ulnder the clrcumstance-. here, this mut he deemedan u lllcondlit rlal oflfer to returrl Ihe sIrikers250 PARKVIEW' NURSING CENTER II CORP.ment compensation, Pucillo admittedly advised theBureau of Unemployment Compensation, in Archer'spresence, that the strikers were discharged for violationof company policy by not reporting that they were offwork at the time of the strike. At the hearing before me,Pucillo admitted that he had replaced all of the strikerswith new hires, and at no time did he or any other repre-sentative of management notify the Union that Respond-ent was setting up a preferential hiring list wherein the20 strikers would have preference as to hire in the eventany strike replacements left Respondent's employ.Roy Archer testified as to Respondent's refusal to re-instate the strikers and discharging them for allegedlyviolating company policy by not reporting they were offwork-notwithstanding the fact that the Respondent hadnotice of the Union's intentions to strike, as aforesaid.Archer also testified as to a union meeting held in March1980, at which the employees authorized the Union to goout on strike because of the state of negotiations betweenthe parties, and testified that a picket line was then estab-lished around 7 a.m. on April 21, with signs at the picketline indicating, "UFCW, District Union 427 on Strike,"and the name Parkview Xwas also penned in on the sign.Final ConclusionsSection 8(a)(5) of the Act makes it an unfair laborpractice for an employer to refuse to bargain collectivelywith representatives of its employees. As defined in Sec-tion 8(d) of the Act, "bargain collectively" requires themutual obligation of the employer and the representativeof its employees "to meet at reasonable times and conferin good faith with respect to wages, hours and otherterms and conditions of employment ...but such obli-gation does not compel either party to agree to a propos-al or require the making of a concession."Recently, in United Contractors Incorporated, JMCOTrucking Incorporated, Joint Employers, 244 NLRB 72, 73(1979), the Board defined an employer's obligation in abargaining situation stating:Section 8(a)(5) of the Act establishes a duty "toenter into discussion with an open and fair mind,and a sincere purpose to find a basis of agreement."N:L.R.B. v. Herman Sausage Company. Inc., 275F.2d 229, 231 (5th Cir. 1960). As the SupremeCourt stated in .:L.R.B. v. Insurance Agents' Inter-national Union, AFL-CIO [Prudential InsuranceCompany of America], 361 U.S. 477, 485 (1960):Collective bargaining, then, is not simply an oc-casion for purely formal meetings between man-agement and labor, while each maintains an atti-tude of "take it or leave it"; it presupposes adesire to reach ultimate agreement, to enter intoa collective bargaining contract.This obligation does not compel either party toagree to a proposal or to make a concession.N.L.R.B. v. American A'ationa/l Insurance Co., 343U.S. 395 (1952). However, the Board may, anddoes, examine the contents of the proposals putforth, for "if the Board is not to be blinded byempty talk and by the mere surface motions of col-lective bargaining, it must take some cognizance ofthe reasonableness of the positions taken by an em-ployer in the course of bargaining negotiations.",N:L.R.B. v. Reed & Prince Manufacturing Company,205 F.2d 131, 134 (Ist Cir. 1953), cert. denied 364U.S. 887.The standard for assessing whether or not a particularcourse of bargaining meets the tests of "good faith" waswell stated by Administrative Judge Arthur Leff, whichthe Board adopted in "'A" System. Inc., Mobile Home Di-vision AMid-States Corporation, 129 NLRB 527 (1960),where it is said (at 547):Good faith, or the want of it, is concerned essen-tially with a state of mind. There is no shortcut to adetermination of whether an employer has bar-gained with the requisite good faith the statute com-mands. That determination must be based on rea-sonable inference drawn from the totality of conductevidencing the state of mind with which the em-ployer entered into and participated in the bargain-ing process. The employer's state of mind is to begleaned not only from his conduct at the bargainingtable, but also from his conduct away from it-forexample, conduct reflecting a rejection of the prin-ciple of collective bargaining or an underlying pur-pose to bypass or undermine the Union manifeststhe absence of a genuine desire to compose differ-ences and to reach agreement in the manner the Actcommands. All aspects of the Respondent's bargain-ing and related conduct must be considered inunity, not as separate fragments each to be assessedin isolation. [Emphasis supplied.]Applying the above principles to the instant case, andeven accepting the fact that, by February 1980. the par-ties had resolved most of the noneconomic matters, nev-ertheless, I conclude and find that substantial evidence inthis record supports the conclusion that Respondent re-fused to bargain with the Union in good faith in viola-tion of Section 8(a)(5) of the Act, and such finding isbased on the totality of Respondent's conduct both at andaway from the bargaining table taking particularly in ac-count the cumulative force of the various circumstancesentering into this case.As pointed out, although Respondent and the Unionmet on numerous occasions between August 1979 andApril 17, 1980, Respondent did not bargain with theintent of reaching an agreement. First of all, its chief ne-gotiator indicated in December 1979 that Respondent'spresident, Leatherman, had not made up his mind wheth-er he would sign a contract with the Union. On Febru-ary 6, 1980, Blankenship framed his initial monetary pro-posal so that several employees in the unit would haveeven received less wages than they were already getting.and a week or so later withdrew his agency-shop propos-al in favor of an open shop. Moreover, in February andMarch 1980, negotiators for Respondent were under,;o-ing a serious division in their ranks with numerous cotn-251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDflicts surrounding their status, and which all indicated adefinite lack of authority to negotiate.In the final analysis, Respondent was willing to reachaccords on noneconomic matters where extra costsamounted to very little or nothing, and in most instancesthese agreements or accords only resulted from theUnion accepting Respondent's proposal. Then in a nego-tiation session in late February 1980, a few weeks afterRespondent did make their economic proposal, andwhich reduced wages to several employees, the Unionnoticed that Blankenship was not present, and were thennotified that the chief negotiator could no longer bindRespondent, but at the next session in early March, Blan-kenship returned to the negotiations, but with the an-nouncement that he was only rehired for one meetingand also with the information that he has no authority tonegotiate nor does anyone else. Attorney Thomas Pale-cek was then suddenly hired by Leatherman to representRespondent, and by informing the Union that he (Pale-cek) wanted to make sure management knew what theyhad agreed to-placed at least some of the proposals andaccords previously agreed to on a more or less tentativebasis pending his review, but with assurances to theUnion that Blankenship would "still remain and functionas he had from the beginning." Then in April 1980, rightaround the time of the initial strike deadline, Blankenshipsent a telegram to the Union accepting numerous propos-als and making economic offers, but at the last negotiat-ing session amply surrounded his economic proposalswith such restrictions that the Union could not acceptthem. In essence, the Union was right back where itstarted from when negotiations commenced, but nowwith the full realization that, whenever any real progresswas made in the important segments of the negotiations,all or most of that progress was continually subject toneedless delays, sudden changes, and outright repudi-ations of agreed-on proposals, along with the introduc-tion by Leatherman of new proposals, new negotiatorsor changing the status and authority of those still in hisservice. This is not bargaining in good faith.As pointed out, within the context of bad-faith bar-gaining, the unit membership voted to strike, and therebyengaged in an unfair labor practice strike commencingApril 21, 1980, which was caused and prolonged by Re-spondent's unfair labor practice. On June 4, 1980, UnionBusiness Representative Roy Archer unconditionally re-quested reinstatement for all striking employees.':In the instant case, Respondent has never offered im-mediate and unconditional reinstatement to the strikingemployees who made it clear through their bargainingrepresentative that they wished to return. Rather, its re-sponse was to discharge them for allegedly violating aa3 It is pointed out by Respoindent that Roy Archer did not talk toi teicthree strikers listed o)n the second page of GC Exh 6, arid that the strik-ers wanted to return to their same positions--therefore, argues Respond-ent. there was no unconditional offer to return. From all Ihe surroundingcircumstances in this record. Archer was given ample aulhority to re-quest reinstatement for all the strikers, alid as unfair labor practice strik-ers they were immediately entitled to their jobs back or, ir the positionsno longer exist, to substantially equivalent jobs. The burden is 1In the em-ployer to offer reinstatement to unfair labor practice strikers. notwilh-standing the fact that it may have to terminate striker replaccrimnlt tomake room for returning strikerscompany rule for failure to notify Respondent that theywere not reporting for work on April 21, 1980-the firstday of the strike. As indicated, Respondent was wellaware of the employees' intentions to go out on strikehaving received written notice to this effect on April 2and 9, 1980.14 Furthermore, having complied with thestatutory requirements for giving Respondent notice, theUnion did not hide its intentions while it was on thepicket line, but identified who it was striking against onits picket signs as soon as the strike commenced. There-fore, the reason given by Pucillo for discharging thestrikers at the Bureau of Unemployment Compensationhearing on June 18, 1980, was a mere pretext to mask itsintention of discharging its employees for having en-gaged in concerted protected activity. Moreover, onJune 4, 1980, Respondent had an obligation to offer im-mediate and full reinstatement to its returning unfairlabor practice strikers, and its failure to terminate strikereplacements in order to make room for these strikersalso violated Section 8(a)(3) of the Act.RI MI:I)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that on June 4, 1980, Respondent re-fused to timely reinstate the striking employees upontheir unconditional offer to return to work from anunfair labor practice strike, it is recommended that theyoffer those employees named in Appendix A, attachedhereto, immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor any other rights or privileges previously enjoyed, andmake them whole for any loss of earnings they may havesuffered due to the discrimination practiced against themby paying each of them a sum equal to what he wouldhave earned, less any net interim earnings, plus interest.Backpay shall be computed on a quarterly basis in themanner established by the Board in F W. WoolworthCompany, 90 NLRB 289, 291-294 (1950), and with inter-est thereon computed in the manner and amount pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).i5Having further found that Respondent has unlawfullyrefused to bargain collectively with the Union, I shallrecommend that, upon request, it be ordered to do soconcerning rates of pay, wages, hours, and other termsand conditions of employment, and, if an understandingis reached, embody such understanding in a signed agree-ment.CONCI.USIONS 01 LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union and Local 200 are labor organizationswithin the meaning of the Act.'I See (i C I xhll 8 and 9Al A s ee lc , AI Plumhin; & lat (uiig Co, 138 Nl RB 716 (1962)252 PARKVIE\W NURSING CENTER 11 C()RP.3. By engaging in conduct described and detailed insection 111, above. Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(1), (3) and (5) of the Act.4. The unit set forth herein constitutes a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.5. Since on or about February 12, 1976, and at all ma-terial times herein, Local 200 represented a majority ofemployees in the appropriate unit, and has been the ex-clusive representative of said employees for the purposeof collective bargaining within the meaning of Section9(a) of the Act. i6. Respondent has refused to bargain with the Unionin violation of the Act.7. The strike starting on April 21, 1980, was an unfairlabor practices strike.8. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'7The Respondent, Parkview Nursing Center II Corp.,Warren, Ohio, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with Local 200 as the exclusive bargaining rep-resentative of its employees in the appropriate unit as de-scribed and set forth herein.(b) Refusing to reinstate and/or discharging or other-wise discriminating against employees for engaging inconcerted union activity.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act,or to refrain from any or all such activities.2. Take the following affirmative action designed to ef-fectuate the polices of the Act:(a) Recognize and, upon request, bargain collectivelywith the aforesaid Union or Local 200 as the exclusiverepresentative of all the employees in the above-de-i6 The General Counsel contends. and with no evidence otherwise Iam in accord. that the certification year would only begin to run fromthe date of the U.S. Court of Appeals decision (May 24, 1979), and there-fore there was an irrebutable presumption from the abo'e date to May24, 1980, mandating that Local Union 200 enjoyed majority status Fur-ther, that Local 200 continued to enjoy majority status after May 198(because of Respondent's unfair laboxr practlices, as all delailed previouslyherein17 In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waised for all purposesscribed unit, and, if an understanding is reached, embodysuch understanding in a signed agreement, provided,however, that nothing herein shall be construed to re-quire Respondent to vary or abandon the wage rate orbenefit changes made, or to prejudice the assertion by itsemployees of any rights they may have emitting there-from.(b) Make whole those employees refused reinstatementfor any loss of earnings by reason of Respondent's un-lawful conduct as outlined in the section of this Decisionentitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its place of business and Nursing Homecopies of the attached notice marked "Appendix B.""'8Copies of said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.' In the ercnt that this Order is enforced by a Judgment of a UnitedState, Court of Appeals. the words in the notice reading "Posted byOrder of the Natiolnal I ahor Relations Board" shall read "Posted Pursu-ant to a Judgnliclt of the United State, Court of Appeals Enforcing an()rdcr of the National L abor Relations BoardAPPENDIX ABetsy AdamsAnna BenardMary Ellen CarrollMarie ClevelandAnna DeanSue DumiraJoAnn FinchBlanche HughleyDiane JonesKimberly KeederRene MalerBarbara MorganMozel RobertsonMartha RodgersDiane SmolinskyErsie StubbsCheryl ThomasAnne TinsleySheila WagonerMarion WilliamsAPPENDIX BNOTIICE TO EMPLtOYFi- SPOSTED HY ORI)/R OF I'HENA-IlONAI LABOR RFI AlIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated the253 DF CISIONS OF NATIO()NAL LABOR RELATIONS BOARDNational Labor Relations Act, as amended, and has or-dered us to post this notice.Wi- Wi.t. NOI refuse to bargain collectively withthe Union and/or Local 200.WI: wii .NOT refuse to reinstate strikers, nor willwe lay off, discharge, or otherwise discriminateagainst employees because of union activities.WI. wi.L NOr discourage membership in theUnion or Local 200, or any other labor organiza-tion, by discriminating against employees in regardto their hire and tenure of employment or any termsand conditions of employment.WE wi.. NOT ill any other manner interfere withour employees' exercise of the rights guaranteed bySection 7 of the National Labor Relations Act, asamended.Wi wii.L recognize and bargain collectively,upon request, with the Union named herein orLocal 200 as the exclusive representative of all theemployees in the bargaining unit described hereinwith respect to rates of pay, wages, hours of em-ployment, or other conditions of employment, and,if an understanding is reached, embody it in asigned contract.Wi wiil. offer reinstatement to those employeesrefused reinstatement on June 4, 1980, and givethem backpay, plus interest, as set forth in the Deci-sion of the Administrative Law Judge.PARKVII'w NURSING CFNTI R II CORP.254